DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an Allowability Notice in response to amendment filed on 19 November 2021.  The present application claims 2-21, submitted on 19 November 2021 are pending. Applicants’ cancelation of claim 1, indicated on 19 November 2021 has been acknowledged. 
Allowable Subject Matter
Claims 2-21 are allowed. Independent Claim 12 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 12 includes, amongst other limitations, a method for producing mesh bags. The method includes attaching a flexible material laterally to a region of a mesh casing. The region of the mesh casing covered by the flexible material include a removable portion that allow access to the opening. The method also include a steps of constructing the mesh bag that includes stretching a tubular mesh with a expansion core and applying the flexible material to the exterior as the tubular mesh passes through the expansion core to cover the opening. Such a method of constructing a mesh bag are not disclosed or suggested by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731